Citation Nr: 0928850	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-07 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

3.  Entitlement to an initial compensable evaluation for 
erosive gastritis.

4.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 
percent for a ventral hernia repair scar.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1996 to August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and August 2007 rating 
decisions by the Newark, New Jersey, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).

The January 2006 decision denied service connection for left 
ear hearing loss, and granted service connection for right 
ear hearing loss rated 0 percent, erosive gastritis rated 0 
percent, and a ventral hernia repair scar rated 0 percent.  
In a February 2007 Decision Review Officer (DRO) decision, a 
10 percent evaluation was assigned for the ventral hernia 
repair scar.  All ratings were effective August 21, 2005, the 
day following separation from service.

The August 2007 decision granted service connection for PTSD 
rated 30 percent disabling effective from August 21, 2005.  
In an October 2007 DRO decision, the DRO found clear and 
unmistakable error (CUE) in the assigned effective date.  A 
corrected effective date of September 11, 2006, reflecting 
the date of receipt of the claim outside of the first post-
service year, was assigned instead.  The DRO also granted an 
increased, 50 percent evaluation, effective from the 
corrected date of service connection.  The Board notes that 
while the Veteran has elected to continue to appeal with 
regard to the assigned evaluation for PTSD, he has not 
disagreed with the effective date.

The Veteran testified at a June 2009 personal hearing held 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of this hearing has been associated with the 
claims file.  At the hearing, the veteran submitted 
additional evidence, along with a waiver of initial RO 
consideration.

The issue of evaluation of right ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A qualifying left ear hearing disability was diagnosed on 
active duty, establishing actual aggravation of a pre-
existing hearing condition.

2.  Erosive gastritis is manifested by periodic complaints of 
heartburn and acid reflux, requiring use of medication.

3.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity due to anxiety, 
irritability, impaired short term memory, disturbances of 
mood and motivation, and difficulty establishing and 
maintaining effective work and social relationships.

4.  In a statement made at his June 2009 Board hearing before 
the undersigned, prior to promulgation of a decision on this 
appeal, the Veteran stated that he wished to withdraw from 
appellate status the issue of entitlement to an increased 
evaluation for a ventral hernia repair scar.




CONCLUSIONS OF LAW

1.  The criteria for service connection of left ear hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2008).

2.  The criteria for an increased 10 percent evaluation, but 
no higher, for erosive gastritis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, 
Diagnostic Code 7346 (2008).

3.  The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.130, Diagnostic Code 
9411 (2008).

4.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to decide the issue of entitlement to an 
increased evaluation for a ventral hernia repair scar.  38 
U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises in part from the Veteran's disagreement 
with the initial evaluations following the grant of service 
connection for gastritis and PTSD.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required with respect to 
these claims.

VA also has a duty to assist the Veteran in the development 
of the claims, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   In this 
case, the RO has obtained extensive VA treatment records and 
service treatment records, as well as afforded the Veteran VA 
examinations in October 2007.  The Board notes that a 
complete examination in compliance with VA standards was also 
performed in May 2005, prior to separation from service.  
Finally, the Veteran was able to testify at a June 2009 
personal hearing.

With respect to the claim of service connection for left ear 
hearing loss, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Similarly, no discussion of the VCAA regarding the claim for 
increased evaluation of a ventral hernia repair scar is 
required, as the Veteran has withdrawn that issue and hence 
any error in notice or assistance is harmless.

I. Service Connection of Left Ear Hearing Loss

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Here, service treatment records clearly establish that the 
Veteran had some degree of hearing impairment upon entry into 
service.  At his February 1996 enlistment examination, 
puretone thresholds (in decibels) were noted as:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
20
30
LEFT
30
15
10
25
45

Noise exposure in service is conceded.  Service treatment 
records indicate that the Veteran was subject to annual 
hearing tests due to noise exposure in the performance of his 
duties.  He worked in the motor pool for many years.  At an 
audiometric evaluation in May 2005, immediately prior to 
separation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
10
25
45
LEFT
30
30
10
30
55

Initially, the Board notes that at both entry into service 
and at separation, the Veteran met the requirements for a 
left ear hearing loss disability for VA purposes.  Impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

On the right, there was no hearing loss disability at entry, 
but one was shown at separation.  It is on this basis that 
the RO granted service connection in the January 2006 rating 
decision.  The same decision denied entitlement on the left 
because the RO found no aggravation.  Specifically, the RO 
found that because the pre-existing hearing loss disability 
had not become compensable in service, it was not shown to 
have worsened.

The RO is incorrect.  The Board notes that the rating 
criteria applicable to hearing allow for varying levels of 
hearing impairment all to be rated at the same level of 
compensation.  38 C.F.R. § 4.85.  Objective worsening and 
worsening for assignment of disability evaluations are two 
entirely different things.  Here, puretone testing at entry 
and separation clearly demonstrates that the left ear hearing 
loss manifestly worsened over the course of service.  
Thresholds increased at 1000, 3000, and 4000 Hertz, by up to 
15 decibels.  That the worsening may not result in 
eligibility for payment of compensation is not relevant.  
What is relevant is that the objective medical evidence of 
record shows actual worsening of hearing impairment over the 
course of service.  

This worsening triggers the application of the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  
"A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 C.F.R. § 3.306(a).  No such finding of natural progress is 
reflected in the claims file.

The Board notes that the RO twice requested medical opinions 
on aggravation from the VA Medical Center (VAMC) in East 
Orange, New Jersey.  No physical examination of the Veteran 
was requested; only an opinion based upon a review of the 
claims file was asked for.  The VAMC cancelled both requests, 
indicating the cause to be the Veteran's failure to report, 
despite the fact that his presence does not appear to have 
ever been required.  In any case, no medical opinion on 
aggravation of the left ear hearing loss was obtained.

The Board finds that in light of the presumption of 
aggravation, the objective showing of worsening, and the 
concession by the RO with respect to the cause of right ear 
hearing loss, consistency demands that service connection be 
granted for left ear hearing loss disability.  While a 
medical opinion on aggravation would have been helpful, the 
evidence of record, in combination with the applicable law 
and the findings of fact by the RO, shows by preponderance 
that a left ear hearing loss disability was aggravated beyond 
the natural progression of the disease by in-service noise 
exposure.  Service connection is warranted.

II. Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, with respect to 
both gastritis and PTSD, the evidence of records reveals 
consistent and steady symptomatology; assignment of staged 
evaluations is not appropriate.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Schedule is not an 
exhaustive list of disabilities; it is expected that not all 
conditions encountered will be contained in the schedule, and 
even among those which are listed, not all evaluation 
criteria may be present in any particular case.  38 C.F.R. 
§§ 4.20, 4.21.  The Rating Schedule provides, therefore, that 
evaluations may be assigned based on analogy to a closely 
related disease, with consideration of the body system 
affected, the anatomical location, and symptomatology. 
38 C.F.R. § 4.20.

A. Erosive Gastritis

Service treatment records reveal that the Veteran was seen on 
multiple occasions for complaints of abdominal pain, upset 
stomach, nausea, vomiting, and acid reflux.  An 
esophagogastroduodenoscopy (EGD) in September 2001 revealed 
evidence of erosive gastritis and mild deformity of the 
pylorus.  Medications were prescribed for acid control; these 
helped somewhat.

At the May 2005 VA examination, performed while the Veteran 
was still on active duty, the Veteran reported that 
medications had relieved his symptoms initially, but they had 
returned.  Problems occurred intermittently; he was told to 
modify his diet.  The examiner noted the problems were 
currently stable, but required monitoring and periodic 
treatment.

VA outpatient treatment records reveal periodic complaints of 
epigastric pain.  Although the Veteran associated this with 
his hernia repair, doctors diagnosed gastritis and/or GERD.  
New medications were prescribed in December 2006.

The Veteran stated in June 2009 that he has acid reflux.  His 
stomach feels "acidy."  He described it as an upset stomach 
on a daily basis.  He takes medication and monitors his diet, 
which seems to work.  He had not lost weight, and had never 
been diagnosed with anemia.

Currently, the Veteran's erosive gastritis is rated 0 percent 
disabling under Diagnostic Code 7307, as hypertrophic 
gastritis.  This Code provides that chronic hypertrophic 
gastritis, with small nodular lesions, and symptoms is rated 
10 percent disabling.  Chronic hypertrophic gastritis, with 
multiple small eroded or ulcerated areas, and symptoms, is 
rated 30 percent disabling.  Chronic hypertrophic gastritis, 
with severe hemorrhages, or large ulcerated or eroded areas, 
is rated 60 percent disabling.  Atrophic gastritis, which is 
a complication of a number of diseases, including pernicious 
anemia, is to be rated on the underlying condition.  
38 C.F.R. § 4.114. 

The Board finds that this Code is not the most appropriate to 
the Veteran's situation.  The Rating Schedule as it applies 
to disabilities of the digestive system recognizes that many 
disorders, particularly of the abdomen, produce a common 
disability picture, with overlapping and not easily 
distinguishable manifestations.  38 C.F.R. § 4.113.  Further, 
as is noted above, Diagnostic Codes may be selected by 
analogy to best reflect the actual manifestations of a given 
disability.  38 C.F.R. § 4.21.  In this case, the Board finds 
that evaluation under Code 7346, for hiatal hernia, to be 
more appropriate.  This Code is typically used for evaluation 
of diagnosed gastroesophageal reflux disease (GERD) as well.  
The medical evidence of record reflects that the Veteran's 
symptoms and complaints from erosive gastritis more closely 
mirror those of a hiatal hernia or GERD than hypertrophic 
gastritis.

Code 7346 provides that with two or more of the symptoms for 
the 30 percent rating of less severity, a 10 percent rating 
is assigned.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.

Under Code 7346, a 10 percent evaluation, but no higher, is 
warranted for erosive gastritis, based on the reported 
predominant symptomatology.  The Veteran has intermittent 
reflux and stomach upset, and requires daily medication and 
diet monitoring to avoid greater problems.  Although the 
Veteran states his stomach is upset on a daily basis, 
treatment records show at most only intermittent flare-ups of 
true GERD.  He also stated at the hearing that his medication 
is generally effective in treating symptoms.  Finally, there 
is no showing of substernal, arm, or shoulder pain, or of 
weight loss or anemia which would support assignment of an 
evaluation in excess of 10 percent.  The Board finds that the 
disability picture presented is most closely reflected by the 
10 percent criteria under Code 7346.

The Board has considered assignment of an extraschedular 
evaluation.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service connected disability at issue are inadequate.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, 22 Vet. App. 111 (2008).  Here, the Schedule clearly 
contemplates the symptoms and complaints of the Veteran, and 
hence is adequate.  Extraschedular evaluation is not 
appropriate.

B. PTSD

Service medical records reveal that in several instances, the 
Veteran was treated for anxiety complaints.  Doctors 
speculated that many of his physical ailments, in particular 
those of the digestive system, were related to stress.

Following service, VA outpatient treatment records reveal 
that in August 2006, the Veteran was referred for psychiatric 
evaluation.  He reported intrusive thoughts and memories of 
his service in Iraq, and stated that he felt moderately 
depressed.  He complained of insomnia, irritability, and a 
heightened startle response.  He did not report any current 
suicidal ideation, though he had past thoughts of suicide.  
The Veteran was working in a warehouse; he had that job for 
about two weeks.  He had previously worked for the Post 
Office as a temporary worker for about six months.  PTSD and 
a depressive disorder were diagnosed, and a Global Assessment 
of Functioning (GAF) score of 55 was assigned.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In November 2006, a more complete psychiatric assessment was 
accomplished for entry into regular treatment.  The Veteran 
reported that while in Iraq, on convoy duty, he had come 
under mortar attack and had seen multiple dead bodies.  For 
the last seven to eight months, he stated that he had trouble 
going to sleep; was very edgy, anxious, and irritable; 
isolated himself more from people; and had trouble working.  
He had nightmares and flashbacks.  The Veteran reported 
occasional suicidal thoughts, but had never made an attempt.  
On interview, the Veteran was alert and oriented, and 
cooperative.  No problems with speech or thought processes 
were noted.  A GAF of 45 was assigned.  

At his request, the Veteran was referred for individual 
therapy at a local VA clinic.  Clinic records reveal that in 
December 2006, the Veteran was very anxious.  In his 
relationships, he was irritable and sensitive.  He angered 
easily; he had been fighting with his mother and they had not 
spoken in recent weeks.  He did get along well with his son.  
He returned to work at the post office in approximately 
January 2007, as a temporary employee.  In February 2007, a 
GAF of 45 was assigned, but the Veteran stated he was feeling 
better on new medication.  He was still anxious, but less 
depressed.  The psychiatrist described PTSD symptoms as 
"chronic and severe."  By April 2007, his assigned GAF 
score had improved to 52, but was again reduced in June, to 
48.  In July 2007, the Veteran reported that he had argued 
with his supervisor at the Post Office about taking time off 
to go to the doctor, and "may have been fired as a result."  
The Veteran was anxious.  Additional medications were 
prescribe for anger and anxiety.

Post Office records from July 2007 confirm that the Veteran 
was terminated from his job "for attitude toward management 
and craft employees."

In August 2007, VA outpatient records show that a GAF of 55 
was assigned.  The Veteran had returned to work as a janitor 
on the New Jersey Turnpike.  He reported that when he starts 
to feel distressed about something, he in unable to stop 
obsessing over it.  His mother helps support him.  He did not 
socialize much.  The Veteran complained of trouble staying 
asleep, with resultant fatigue, and a lack of enjoyment of 
things.  The Veteran reported in October 2007 that he had 
left his Turnpike job due to low salary, and had lost his 
subsequent job stocking shelves at Kmart for performance 
reasons.  He was currently looking for work, but wanted a job 
where he was not around people; people made him anxious.  He 
was less irritable, but reported continued sleep problems and 
nightmares, as well as excessive rumination over things.  

A VA examination was conducted in October 2007.  The Veteran 
reported nightmares related to his service, hypervigilance, 
heightened startle response, depression, anxiety, tremors, 
poor energy and concentration, and sporadic suicidal 
ideation.  The Veteran was not working currently.  He had a 
few friends, and kept in touch with hi smother and brother.  
On interview, the Veteran was cooperative.  Thought processes 
and communication were normal, and he denied hallucinations 
or delusions.  He was well oriented, and stated he had 
problems with his short term memory.  He denied panic attacks 
or obsessive behaviors.  Mood was depressed and affect 
blunted.  Impulse control was fair.  The doctor described 
sleep impairment as moderately severe.  Overall, PTSD 
symptoms were "moderately severe."  A GAF of 45 was 
assigned. 

Continued anxiety was noted in November and December 2007 VA 
treatment records.  The Veteran did return to work at a gas 
station, but reported irritability and anger issues.  A note 
in January 2008 indicated that the Veteran had been called in 
sick to work several times due to his mood.  He felt like 
quitting at times.  The doctor described the impairment as 
"reduced reliability and productivity" at work.  Coping 
skills for anxiety and irritability were discussed.  A GAF 
score of 48 was assigned.  The Veteran reported in March 2008 
that he had left his job a month prior after an incident with 
an irate customer.  He was about to interview for a new 
position.  He did say he felt generally less anxious.  A GAF 
score of 50 was assigned.  In June 2008, the Veteran stated 
that he was working, but did not like it.  It was hot, with 
too much pressure to be productive.  He was treated 
respectfully, however, and could take time off when he needed 
to.  Socially, he continued to attend the VFW regularly.  
PTSD symptoms remained "chronic and severe."  As of April 
2009, a GAF score of 50 was assigned.

At the June 2009 personal hearing, the Veteran stated that 
since leaving service, he had bounced from job to job due to 
symptoms of PTSD.  Specifically, he was irritable, mood, 
anxious, and had difficulty getting along with others.  He 
fought with his mother, and with an uncle; he felt isolated 
from everyone but his family.  He denied panic attacks, but 
did get very nervous at least a couple of times a week.  His 
sleep was broken, with two or three awakenings a night.  He 
saw his doctor every three months, and was trying to get into 
another program that would have more frequent appointments.  
The Veteran noted that he had 50 credits towards an 
Associate's Degree in business administration, and stressed 
that he was consistently underemployed given his level of 
education.

The Veteran's currently diagnosed disability is evaluated as 
50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411, for PTSD.  At his hearing, he specifically requested a 
70 percent evaluation.  The specific criteria are contained 
in a general rating formula for mental disorders.  Under the 
provisions of the general formula, a 50 percent rating is 
warranted when the psychiatric disability is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is for application when the psychiatric 
disability results in: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  Id. 

The Board finds that no higher evaluation is warranted.  The 
disability picture presented most closely approximates the 
criteria for a 50 percent disability rating.  The Veteran's 
main complaints are his impaired mood and motivation; he is 
very frequently anxious and grows frustrated easily.  There 
is no indication, however, that this has become so severe 
that he is unable to act independently, appropriately, or 
effectively.  While he appears to have left several jobs for 
reasons related to PTSD (as well as others for non-PTSD 
reasons), he has been consistently able to seek out and 
obtain replacement employment.  He lives on his own, and 
continues to care for himself.  Although anger and 
irritability are problematic for the Veteran, there is no 
history of violence or a lack of impulse control.  Suicidal 
ideation is not persistent, and there is no intent noted.  
The Veteran does clearly have difficulty dealing with people 
and adapting to stress, but this difficulty has not given 
rise to "deficiencies in most areas."  He goes to the VFW, 
and interacts with his family.  Even when he argues with 
them, he has been able to make up and repair his 
relationships.  Even the Veteran's treating doctor indicated 
that his PTSD produces only "reduced reliability and 
productivity."  The consistent assignment of GAF scores 
around 50 corroborates a finding of serious impairment, with 
a retained ability to function generally.  Assignment of the 
next higher, 70 percent schedular evaluation is not 
warranted.

Extraschedular evaluation has been considered, but as the 
Rating Schedule criteria directly address the symptoms and 
contentions of the Veteran with respect to PTSD, the Schedule 
is found to be adequate, and referral is not required.  Thun, 
supra.

III. Ventral Hernia Repair Scar

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran timely 
perfected an appeal of the January 2006 rating decision.

A substantive appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  At 
his March 2009 Board hearing, the veteran, through his 
representative, clearly and unequivocally stated that he 
wished to withdraw from appellate status his claim for 
increased rating of a residual scar from repair of ventral 
hernia.  Having met the requirements of 38 C.F.R. § 20.204, 
the appellant has effectively removed the specified issues 
from appellate status.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for these benefits.  


ORDER

Service connection for left ear hearing loss is granted.

An increased, 10 percent evaluation for erosive gastritis is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

An initial evaluation in excess of 50 percent for PTSD is 
denied.

The appeal for entitlement to an initial evaluation in excess 
of 10 percent for a ventral hernia repair scar is dismissed.


REMAND

A remand is required for evaluation of the service connected 
hearing loss disability.  In light of the above grant of 
service connection for the left ear hearing loss, statements 
at the June 2009 hearing, and VA treatment records, the Board 
finds that VA examination is required.

First, the grant of service connection for the left ear 
disability means that both ears must be rated together, as a 
bilateral disability.  The evaluation of the right ear cannot 
be accomplished without consideration of the left.  This 
means that the evaluation issue currently on appeal is 
inextricably intertwined with the steps the RO must take to 
fully comply with the grant of left ear service connection, 
namely, evaluation.

Second, the veteran indicated at the June 2009 hearing that 
he had an upcoming audiology appointment at the VAMC, which 
can be expected to provide relevant evidence regarding the 
evaluation of his hearing loss disability.  Although he did 
not specifically state that the appointment was prompted by a 
subjective worsening of hearing, such is indicated by his 
description of his hearing acuity.  The Board notes that 
treatment at a VA facility can be taken as an informal claim 
for increased evaluation.  38 C.F.R. § 3.157(b)(1).

Third, and most importantly, a review of the record reveals 
that the Veteran has not been formally examined for rating 
purposes since May 2005.  He was seen by a VA audiologist in 
August 2006 for treatment.  Speech recognition scores were 
also reported as decreased from May 2005, from 100 percent 
bilaterally to 96 percent on the right and 92 percent on the 
left.  Although the audiologist stated that the results were 
not adequate for rating purposes, the results are sufficient 
to show a trend of worsening in the Veteran's hearing.  An 
examination is required to obtain current audiometric 
findings.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records 
from the VAMC in East Orange, New Jersey, 
to include the Brick, NJ, Community Based 
Outpatient Clinic, as well as all other VA 
facilities identified in the record.

2.  Schedule the Veteran for a VA 
Audiometric examination.  The examiner is 
asked to perform all required testing and 
to describe the current status of the 
Veteran's current hearing loss disability.  
The examiner should certify whether 
results are adequate for rating purposes.

Should the Veteran fail to report for the 
scheduled examination, copies of the 
letter notifying him of the time and place 
of the examination must be associated with 
the claims file.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


